Citation Nr: 1821594	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-28 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disorder (GERD) with gastritis as secondary to service-connected low back disability.

2.  Entitlement to service connection for an ulcer as secondary to service-connected low back disability.

3.  Entitlement to service connection for a sleep disorder as secondary to service-connected low back disability.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).

5.  Entitlement to service connection for residuals of a right hand rope burn.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2011 and December 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a Board hearing in April 2015.  Thereafter, in September 2016, the Board reopened the Veteran's claim of service connection for residuals of a right hand rope burn and remanded it for additional development along with claims of service connection for a gastric disorder and a sleep disorder and entitlement to a TDIU.

In light of the dispositions in the decision below, the Board has bifurcated the gastric disorder claim into two service connection claims.  One for GERD with gastritis and one for an ulcer.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The decision below addresses the issues of service connection for GERD with gastritis, an ulcer, and a sleep disorder as well as entitlement to a TDIU.  The issue of service connection for residuals of a right hand rope burn is addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran's GERD with gastritis is aggravated by medication prescribed to treat his service-connected back disability.

2.  The Veteran's ulcer is not caused or aggravated by medication prescribed to treat his service-connected back disability and has not been symptomatic.

3.  The Veteran does not have a sleep disorder separately identifiable from his already service-connected depressive disorder.

4.  The Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for GERD with gastritis, as aggravated by service-connected low back disability, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C F R §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria to establish service connection for an ulcer have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C F R §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria to establish service connection for a separate sleep disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C F R §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection Claims

General Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

GERD with Gastritis, Ulcer

The Veteran contends that he experiences a gastric disorder, including GERD, gastritis, and an ulcer that are caused or aggravated by medication he takes to treat his service-connected back disability.  The theory raised is solely secondary in nature.

The Veteran was afforded a VA examination in regard to this claim in February 2011.  During the examination, he reported experiencing burning and mid-epigastric discomfort, bloating following meals, and nausea.  The Veteran denied taking over the counter aspirin for his service-connected back disability.  The examiner diagnosed the Veteran with GERD, gastritis, and a small duodenal ulcer of benign pathology.  The examiner reported that he had not been prescribed nonsteroidal anti-inflammatory drugs (NSAIDs) since 2007 and that his ulcer was diagnosed at a time when he had not taken such medication for two years.  The examiner also reported that the Veteran's ulcer was noted to be without stigmata of hemorrhage at the time of diagnosis.  The examiner concluded that the Veteran's GERD, gastritis, and ulcer were not related to medication used to treat his back disability.

VA treatment records associated with the file in April 2017 show that the Veteran has been taking NSAIDs and acetaminophen to treat his back disability after the February 2011 examination.

The September 2016 Board remand directed the RO to associate the Veteran's Social Security Administration (SSA) disability benefits records with the file.  Unfortunately, the SSA advised the RO in an October 2016 correspondence that the Veteran's records have been destroyed.  The Veteran was informed of their unavailability in a correspondence sent later in October 2016.  This correspondence further informed the Veteran that he could submit evidence in lieu of the missing records; however the Veteran did not submit these records.  See 38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

Thereafter, in April 2017, the RO afforded the Veteran another examination in regard to this claim pursuant to the September 2016 Board remand.  This was because the February 2011 examiner did not provide an opinion as to the possibility of secondary aggravation under 38 C.F.R. § 3.310(b).  The April 2017 VA examiner diagnosed the Veteran with GERD.  The examiner also noted that the Veteran experiences occasional episodes of abdominal distress or attacks of an intestinal condition.  The examiner stated that the Veteran's gastrointestinal conditions are caused by years of taking NSAIDs and using alcohol and tobacco.  The examiner found it was less likely than not that NSAIDs caused his gastrointestinal conditions because she could not specify which of these risk factors caused the conditions.  The examiner also stated that it was less likely than not that the Veteran's NSAIDs aggravated his gastrointestinal conditions.  However, her rationale for this conclusion stated that the Veteran's use of NSAIDs, alcohol, and tobacco act symbiotically or in combination to contribute to his gastric conditions.

The Board finds that the April 2017 examiner opinion supports a finding that the Veteran's GERD with gastritis is aggravated by his back medication.  This particularly the case when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.  In this regard, while the examiner offered a negative opinion as to aggravation of these conditions by NSAIDs, she stated that such medication acts in combination to contribute his GERD.  In addition, the examiner noted that the Veteran continues to experience occasional episodes of abdominal distress.  Furthermore, while the February 2011 VA examiner did not find that such conditions were caused by the Veteran's back medication, he did not offer a finding as to aggravation.  Therefore, the Board finds that the evidence is at least in equipoise as to whether the Veteran's GERD with gastritis is aggravated by medication used to treat his service-connected back disability, and, therefore, service connection is warranted on such basis.

However, the Board finds that the Veteran's ulcer is not caused or aggravated by medication used to treat his back disability.  In this regard, the February 2011 VA examiner's opinion is clear and unequivocal and is based on the relevant information, including the Veteran's STRs, post-service treatment records, and an examination of the Veteran.  Moreover, the examiner's explanations are logical and follow from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, his conclusion that it is less likely than not that the Veteran's ulcer is caused by his back medication is highly persuasive and probative evidence.  

The Board notes that 38 C.F.R. § 3.310(b) contemplates a baseline to assess the severity of a nonservice-connected disability that is aggravated by a service-connected disability.  However, the Board determines that this is more akin to a downstream rating aspect of the GERD with gastritis claim that should be addressed in the first instance by the RO following implementation of this decision.

Although the Board concludes that service connection is warranted for GERD with gastritis, the Board does not conclude that the Veteran has an ulcer service connected in a similar manner.  The evidence does not show that an ulcer was symptomatic during the period on appeal.  In this regard, the February 2011 examiner reported that the Veteran's duodenal ulcer was benign and did not associate any of the Veteran's symptoms with an ulcer.  In addition, the April 2017 examiner did not diagnose the Veteran with an ulcer.  As the Veteran's diagnosed duodenal ulcer has not been shown to be symptomatic, the Board finds that such condition was not aggravated at any time during the period on appeal as secondary aggravation presupposes some type of increase in severity of the claimed nonservice-connected disability under 38 C.F.R. § 3.310(b).

Accordingly, service connection for GERD with gastritis is warranted.  However, the preponderance of the evidence is against the claim of service connection for an ulcer.  Therefore, the benefit-of-the-doubt doctrine is not further applicable and service connection for an ulcer is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Sleep Disorder

The Veteran contends that he has a sleep disorder related to his back pain and medications.  The Board notes that the Veteran has been awarded service connection for a mood disorder or a depressive disorder, effective since April 19, 2006.  This disability has been rated to include chronic sleep impairment.  See, e.g., October 2016 rating decision explaining the basis for the current 70 percent rating.  At the April 2015 Board hearing, the contention appeared to be that there may be a physical sleep disorder beyond the mental sleep disorder, such as sleep apnea.

Pursuant to the September 2016 Board remand, the Veteran was afforded a VA examination in regard to this claim in December 2016.  The Veteran reported experiencing difficulty falling asleep due to back pain and sleeping two hours at a time interrupted by two or three hours of being awake.  The examiner (a VA physician) did not find that the Veteran has sleep apnea or any other separate and distinct sleep disorder.  She explained that the Veteran's sleep is disturbed by nicotine because it is a stimulant and alcohol use because it interferes with sleep cycles.  She also stated that his back pain medication does not affect his sleep.  Then, in January 2017, a VA psychologist offered an addendum opinion.  She stated that the Veteran does not have a separate sleep disorder or mental health disorder related to sleep.  She explained that the Veteran's difficulty sleeping is a symptom of his depressive disorder.

The Board finds that the Veteran does not have a sleep disorder separate and distinct from his service-connected depressive disorder.  In this regard, the December 2016 VA examiner explained that the Veteran does not have sleep apnea or any other separate sleep disorder.  In the January 2017 addendum opinion, a VA psychologist reported that he does not have a separately diagnosed mental health disorder related to sleeping and that his sleep impairment is a symptom of his service-connected depressive disorder.  These opinions are persuasive as they explain the medical basis that the claimed symptom is part of the mental health problems rather than physical.  While the Veteran may believe he has a physical sleep disorder, such as a respiratory problem of sleep apnea, this complex medical question has been answered by the more probative expert medical opinions.  Thus, service connection cannot be granted for a sleep disorder as the evidence of record does not show the Veteran experiences a separately identifiable sleep disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for a sleep disorder is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


II. TDIU

Legal Criteria

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.   Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Analysis

Since the claim for a TDIU in April 2010, the Veteran has been service connected for a low back disability and secondary psychiatric disability evaluated at least at a combined 60 percent rating.  This meets the basic schedular requirement for a TDIU as the disabilities essentially resulted from the same injury.  See 38 C.F.R. § 4.16(a)(2).  Service connection has since been awarded for a surgical scar and radiculopathy of the left lower extremity.  Therefore, the question remaining in this claim is whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.

During the April 2015 Board hearing, the Veteran reported that pain related to is back and left lower leg prevent him from working.  He stated that he has mood swings and becomes depressed due to this pain which results in problems at work.  He also stated that he graduated high school and completed some college courses as well as human resources and personnel management courses.  The Veteran further stated that he is skilled in interacting with the public and providing information.  He reported last working as a permit information assistant and that he left this job because he could not drive prior to having eye surgery in 2000.  Thereafter, in February 2018, the Veteran's representative submitted a statement in which he reported that the Veteran's sleep is impaired due to his back and depressive conditions and that such impairment affects his ability to drive long distances, maintain stamina for work, concentrate, and be at work on time.

The Veteran reported during a July 2010 VA psychiatric examination that he has worked as press machine operator, as a property manager, and assisted people after their release from incarceration.  During a VA back examination conducted in July 2010, the Veteran reported that he last worked in 1999.  He also reported a history of glaucoma with significant visual problems and that a combination of his vision, back, and mood problems interfere with his ability to work.  The examiner found that the Veteran is independent in his activities of daily living, but that he is limited in regard to prolonged sitting or standing as well as repetitive bending or lifting due to his back disability.

Thereafter, the Veteran was examined again by VA in regard to his back disability in August 2012.  The Veteran reported working in human resources and several other jobs prior to retiring in 1999.  He also reported that he was fired from jobs due to irritability from his chronic back pain.

Then, in March 2014, the Veteran was examined by VA in regard to psychiatric disorders.  The Veteran reported mild depressive symptoms and that his chief problem was chronic pain that restricts his physical activities.  The examiner reported that the Veteran was oriented to person, place, time, and situation with cognitive functioning within normal limits and concrete thought processes.  The examiner also reported that he is capable of performing activities of daily living and managing his financial affairs.  However, the examiner also found that the Veteran experiences depressed mood, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  He concluded that the Veteran's depressive disorder results in occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but that he would also generally function satisfactorily with normal routine behavior.

The Veteran was evaluated again in regard to his service-connected depressive disorder in September 2016.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, difficulty understanding complex commands, disturbances of motivation and mood.  However, the examiner also reported that the Veteran was oriented to person, place, time, and situation with adequate abstract-conceptual thinking.  The examiner stated that diagnostic testing showed that the Veteran has normal cognitive functioning and his memory functions were not rendered impaired.  The examiner concluded that his depressive disorder results in occasional and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but that he would also generally function satisfactorily with normal routine behavior.

As discussed above, the Veteran was examined in regard to sleep disorders in December 2016.  The examiner reported that the Veteran's back pain and depressive disorder affect his sleeping and that chronic lack of proper sleep affects his ability to drive long distances, maintain stamina for physical work, concentrate on tasks with sedentary work, and the ability to consistently report to work on time.

Subsequently, in January 2017, the Veteran was examined again in regard to his back disability.  The VA back examiner found that his back prevents the Veteran from performing heavy labor or working in a position that requires standing for long periods of time, but that it does not prevent him from performing sedentary work.

In addition, as discussed above, the Veteran was examined in regard to his GERD and gastrointestinal symptoms in February 2011 and April 2017.  However, neither examiner found that these conditions would hinder the Veteran's ability to maintain gainful employment.

The Board finds that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  In this regard, the VA examinations of record show that his GERD with gastritis would not affect employment.  In addition, although the VA examinations of record reflect that his service-connected back disability prevents the Veteran from performing physical work, the examiners also found that this disability does not prevent him from performing sedentary employment.  Furthermore, the Veteran reports completing relevant training and work experience for the performance of sedentary employment and possessing employable skills including interacting with the public in person and over the telephone.

The Board notes that the Veteran's service-connected depressive disorder causes some impact on his ability to perform sedentary work.  In this regard, the VA psychiatric examiners found that the Veteran chronic sleep impairment, some memory loss, and impairment in ability to interact with others.  In consideration of these limitations, the examiner found that he would have an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, after considering the Veteran's psychiatric symptoms, including sleep impairment, these examiners also concluded that he would generally function satisfactorily in a normal, routine environment.  

The Board notes that the record reflects the Veteran stopped working in 1999 and was later found disabled by the SSA.  However, the evidence of record suggests that he stopped working primarily due to near-blindness vision problems.  In this regard, he stated during the April 2015 Board hearing that he left his last job because he could not drive prior to having eye surgery in 2000.  Historical evidence predating the claim, including VA examination reports, treatment records and vocational rehabilitation records, supports this finding.

The Board is sympathetic to the Veteran's assertions regarding the impact his service-connected disabilities have on him, both professionally and personally.  However, those problems are compensated by the schedular ratings for assigned for such disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, while the Veteran's service-connected disabilities cause some economic impairment, his assigned disability ratings contemplate his level of occupational impairment.  A TDIU claim is not purely a medical question.  Here, the Board has considered both the relevant medical evidence as well as the non-medical evidence such as work history and lay statements.

Therefore, because the evidence of record does not show functional impairment caused by the Veteran's service-connected disabilities alone results in an inability to secure and maintain a substantially gainful occupation, a TDIU is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for GERD with gastritis is granted.

Service connection for a duodenal ulcer is denied.

Service connection for a sleep disorder is denied.

A TDIU is denied.


REMAND

The Veteran contends that he has residual disability of the right hand due to an in-service right hand rope burn.  In September 2016, the Board remanded the claim to afford the Veteran a VA examination to identify all current disorders of his right hand and obtain an opinion as to whether they are related to his service.  Pursuant to the Board remand, the Veteran's right hand was examined by VA in January 2017.  The examiner diagnosed the Veteran with tinea manus, punctate keratosis of the right hand, mallet finger of the right little finger, and degenerative arthritis of the hands.  However, the examiner did not offer rationale to support his conclusion that the Veteran's diagnosed punctate keratosis is less likely than not related to his service.  Thus, remand is required to obtain an addendum opinion in regard to this aspect of the Veteran's claim.

Accordingly, this claim is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA examiner.  Following a review of all of the evidence, and in consideration of accepted medical principles, the examiner should provide a medical opinion as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's punctate keratosis of the right hand had its onset during active service or is related to any in-service event, disease, or injury, to include his August 1962 right hand rope burn.

A detailed rationale for any opinion offered should be provided.

2.  Thereafter, readjudicate the claim remaining on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the claim should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


